Citation Nr: 0122979	
Decision Date: 09/20/01    Archive Date: 09/24/01

DOCKET NO.  98-18 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hearing loss disability 
of the right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel




INTRODUCTION

The record indicates that the veteran served in the Army 
National Guard from 1984 to 1996 with periods of active duty 
or active duty training until his retirement from the 
National Guard in February 1996.

The Board of Veterans' Appeals (Board) notes that the issue 
on appeal stems from a Department of Veterans Affairs (VA) 
Regional Office (RO) rating decision in September 1997 
whereby the RO determined that new and material evidence had 
not been submitted to reopen a claim of entitlement to 
service connection for bilateral hearing loss.

In June 1999 the veteran attended a video conference hearing 
at the RO before a member of the Board sitting in Washington 
D.C.  The hearing transcript is on file.

In a September 1999 decision the Board found that the 
evidence submitted since the unappealed August 1996 rating 
decision wherein the RO denied entitlement to service 
connection for bilateral hearing loss was new and material, 
and the veteran's claim for such benefit was reopened.  38 
U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§§ 3.104(a), 3.156(a)(c), 20.1103.  The Board ultimately 
remanded the issue of entitlement to service connection for a 
preexisting hearing loss of the right ear disability to the 
RO for additional development and de novo adjudicatory 
consideration. 

Also, in September 1999 the Board denied entitlement to 
service connection for hearing loss of the left ear as not 
well grounded.  The Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, § 7, 114 Stat. 2096 (2000) has a 
provision for readjudicating a claim at the request of the 
claimant or on the Secretary's own motion, if the claim was 
denied as not well grounded and became final between July 14, 
1999, and November 9, 2000.  




While VA is not required to seek out such claims, the 
Veterans Benefits Administration (VBA) has adopted a policy 
that when a claim which meets the § 7 criteria is discovered 
by VBA, it will be readjudicated even though the claimant has 
not requested readjudication.  VBA envisions that it might 
learn of such cases by referral from the Board. 

Accordingly, the Board refers the issue of entitlement to 
service connection for a hearing loss disability of the left 
ear to the RO for readjudication consistent with criteria 
cited above.  

The issue of entitlement to service connection for hearing 
loss of the right ear has been returned to the Board for 
final appellate consideration.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board notes that in recent correspondence received at the 
RO in February 2001, the veteran requested a hearing before a 
travel Member of the Board at the RO with respect to the 
issue of entitlement to service connection for hearing loss 
of the right ear.  

In July 2001 the RO notified the veteran that his file was 
being returned to the Board for consideration of the pending 
appeal.  It was noted that if he had requested a hearing 
before the Board he would receive a separate letter with 
information of the hearing process.  The record is absent any 
pertinent followup information regarding the veteran's recent 
request for a Travel Board hearing at the RO.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7107 (West 1991 & 
Supp. 2001).  Pursuant to 38 C.F.R. § 20.7000 (2000), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following action:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should take appropriate action 
to schedule the veteran for a personal 
hearing at the RO before a Member of the 
Board.  A copy of the notice to the 
appellant of the scheduling of the 
hearing should be placed in the record.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action until he 
is notified by the RO.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


